Name: 2014/355/EU: Commission Implementing Decision of 12 June 2014 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2014) 3772) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Africa;  animal product;  fisheries;  environmental policy;  trade;  tariff policy;  Asia and Oceania;  means of agricultural production;  Europe;  processed agricultural produce
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/32 COMMISSION IMPLEMENTING DECISION of 12 June 2014 amending Decision 2011/163/EU on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (notified under document C(2014) 3772) (Text with EEA relevance) (2014/355/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) and Article 29(2) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. That Directive requires that third countries from which Member States are authorised to import animals and animal products covered by that Directive submit a residue monitoring plan providing required guarantees. That plan should at least include the groups of residues and substances listed in that Annex I. (2) Commission Decision 2011/163/EU (2) approves the plans provided for in Article 29 of Directive 96/23/EC (the plans) submitted by certain third countries listed in the Annex thereto for the animals and animal products indicated in that list. (3) In the light of the recent plans submitted by certain third countries and additional information obtained by the Commission, it is necessary to update the list of third countries from which Member States are authorised to import certain animals and animal products, as provided for in Directive 96/23/EC and currently listed in the Annex to Decision 2011/163/EU (the list). (4) The Pitcairn Islands have submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for the Pitcairn Islands for honey should therefore be included in the list. (5) Rwanda has submitted a plan for honey to the Commission. That plan provides sufficient guarantees and should be approved. An entry for Rwanda for honey should therefore be included in the list. (6) Ukraine has submitted a plan for bovine and porcine to the Commission. That plan provides sufficient guarantees and should be approved. Entries for Ukraine for bovine and porcine should therefore be included in the list. (7) The United Arab Emirates are currently included in the list for aquaculture and milk (camel milk only). However, the United Arab Emirates have not provided a plan as required by Article 29 of Directive 96/23/EC for aquaculture. The entry for the United Arab Emirates for aquaculture should therefore be removed from the list. (8) Decision 2011/163/EU should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/163/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 June 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. (2) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Porcine Equine Poultry Aqua-culture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra X X X AE United Arab Emirates X (1) AL Albania X X X AM Armenia X AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X X X X X BD Bangladesh X BN Brunei X BR Brazil X X X X X BW Botswana X X X BY Belarus X (2) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X X X X X X X CM Cameroon X CN China X X X X X CO Colombia X CR Costa Rica X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falklands Islands X X FO Faeroe Islands X GH Ghana X GM Gambia X GL Greenland X X X GT Guatemala X X HN Honduras X ID Indonesia X IL Israel X X X X X X IN India X X X IR Iran X JM Jamaica X JP Japan X X KE Kenya X (1) KG Kyrgyzstan X KR South Korea X LB Lebanon X LK Sri Lanka X MA Morocco X MD Moldova X X X X ME Montenegro X X X X X X X MG Madagascar X X MK former Yugoslav Republic of Macedonia (4) X X X X X X X X X MU Mauritius X MX Mexico X X X X MY Malaysia X (3) X MZ Mozambique X NA Namibia X X X NC New Caledonia X (3) X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PF French Polynesia X PH Philippines X PN Pitcairn Islands X PY Paraguay X RS Serbia (5) X X X X (2) X X X X X X RU Russia X X X X X X X (6) X RW Rwanda X SA Saudi Arabia X SG Singapore X (3) X (3) X (3) X (3) X X (3) SM San Marino X X (3) X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X X TW Taiwan X X TZ Tanzania X X UA Ukraine X X X X X X X UG Uganda X X US United States X X X X X X X X X X X UY Uruguay X X X X X X X VE Venezuela X VN Vietnam X X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Camel milk only. (2) Export to the Union of live equidae for slaughter (food producing animals only). (3) Third countries using only raw material either from Member States or from other third countries approved for imports of such raw material to the Union, in accordance with Article 2. (4) The former Yugoslav Republic of Macedonia; the definitive nomenclature for this country will be agreed following current negotiations at UN level. (5) Not including Kosovo (this designation is without prejudice to positions on status, and is in line with UNSCR 1244 and the ICJ Opinion on the Kosovo Declaration of Independence). (6) Only for reindeer from the Murmansk and Yamalo-Nenets regions.